SUPPLEMENTAL
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/22 was filed after the mailing date of the Notice of Allowance on 2/4/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vincent Shier on 2/1/22.

The application has been amended as follows: 
Claims:

In claim 13, --and-- has been added before “at” in line 3; and --is-- has been added before “contiguous” in line 4.
In claim 14, “or the electrical wire of claim 13” has been deleted from line 6; and “or the electronic board of claim 13” has been deleted from line 7.
In claim 17, “portion” has been changed to --portion,-- in line 3.
In claim 18, “portion” has been changed to --portion,-- in line 3; and --and-- has been added before “at” in line 11.

Specification:
	On page 1, --TECHNICAL FIELD-- has been added before line 2; and --SUMMARY OF THE INVENTION-- has been added before line 10.
On page 3, --BRIEF DESCRIPTION OF THE DRAWINGS-- has been added to line 30.
On page 4, --DETAILED DESCRIPTION OF THE INVENTION-- has been added to line 9.

Allowable Subject Matter
Claims 1, 2, 4-9, 11, 13-15, 17, and 18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
-7 and 2 x 10-5 m2/s at 20°C, wherein the temperature sensor has a thermal inertia and the material has a thermal inertia according to the claimed formula (claim 1).
A fuel tank comprising a temperature sensor located inside the internal volume of the fuel tank and at least partially enveloped with a material having a thermal diffusivity comprised between 2 x 10-7 and 2 x 10-5 m2/s at 20°C, wherein the electrical wire connects the temperature sensor to the electronical board through the pressure port (claim 14).
A vehicle comprising a fuel tank according to claim 1 (claim 15).
A fuel tank comprising a temperature sensor located inside the internal volume of the tank and at least partially enveloped with a material having a thermal diffusivity comprised between 2 x 10-7 and 2 x 10-5 m2/s at 20°C, wherein the temperature sensor has a thermal inertia and the material has a thermal inertia according to the claimed formula, and wherein the temperature sensor is attached to the fuel delivery module that comprises a pump and a meter for transferring predetermined amounts of fuel outside of the tank to a vehicle motor (claim 17).
A fuel tank comprising a temperature sensor located inside the internal volume of the tank and at least partially enveloped with a material having a thermal diffusivity comprised between 2 x 10-7 and 2 x 10-5 m2/s at 20°C, wherein the temperature sensor has a thermal inertia and the material has a thermal inertia according to the claimed formula, and at least a portion of the electrical wire is not enveloped with the material (claim 18).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/9/22